Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bill Fortunato on 01/06/2021.

	Claim 1.	A method comprising:
in a photonic chip comprising: 
a waveguide comprising a first material, 
a grating coupler, wherein gratings of the grating couplers are curved, and 
a mode converter, wherein the waveguide is coupled to the grating coupler via the mode converter, 
wherein the mode converter comprises waveguide material and a plurality of tapers comprising a second material different from the first material, 
wherein the tapers are triangular regions having straight sides meeting at a point away from the grating coupler, wherein a long axis of the tapers is directed to a point where the waveguide meets the mode converter and wherein the long axis of the tapers is pointed towards the  grating coupler at  points where each taper meets a first of the gratings, the method comprising:

	spatially compressing the incoming light profile in the mode converter to configure a desired profile in the grating coupler.
		Claim 11.	A system comprising: 
a waveguide comprising a first material, 
a grating coupler, wherein gratings of the grating couplers are curved, and 
a mode converter,
wherein the waveguide is coupled to the grating coupler via the mode converter,
wherein the mode converter comprises waveguide material and a plurality of tapers that are triangular regions comprising a second material different from the first material, 
wherein a long axis of the tapers is directed to a point where the waveguide meets the mode converter,
wherein [[a]] the long axis of the tapers is pointed towards  the waveguide at points where each taper meets a first of the gratings,
wherein the triangular regions are arranged with respective base sides located proximal to the grating coupler relative to and apexes that are located distal to the grating coupler relative to the base sides, and
wherein two sides other than a base side of a given taper meet at a corresponding apex.
Allowable Subject Matter
Claims 1-4,8,9,11-14,18,19,23-29 are allowed.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:  
Claim 23 is allowed because the prior art of record, specifically Chen et al.(US 2009/0290837) teaches a system comprising: a first waveguide comprising a first material (See Paragraph 22, fig. 1A i.e. a waveguide(800) having a first material); a grating coupler(See Paragraph 46, fig. 1A i.e. a grating coupler(110)); a first mode converter(See Paragraph 11,22, fig. 1a i.e. a mode converter which is a tapered guiding portion(120)), wherein the first waveguide is coupled to the grating coupler via the first mode converter(See Paragraph 22,46, fig. 1A i.e. the waveguide(800) is coupled to the grating coupler(110) via the mode converter(120)); and wherein:  the first mode converter comprises waveguide material(See fig. 1a i.e. the mode converter(120) comprises waveguide material).
Chen does not teach  a second waveguide; a grating coupler that comprises rows of scattering elements arranged along curved lines; a second mode converter, wherein the second waveguide is coupled to the grating coupler via the second mode converter; and wherein: the first mode converter comprises a plurality of tapers that are triangular regions comprising a second material different from the first material, a long axis of the tapers is pointed towards the grating coupler at points where the tapers meet the curved lines, the triangular regions are arranged with respective base sides located proximal to the grating coupler relative to apexes that are located distal to the grating coupler relative to the base sides; and two sides other than a base side of a given taper meet at a corresponding apex.
(See fig. 3A i.e. a second waveguide(3)); a second mode converter (See fig. 3A i.e. a second mode converter(7)), wherein the second waveguide is coupled to the grating coupler via the second mode converter(See fig. 3A i.e. a second waveguide(3) is coupled to the grating coupler(AWG) via a second mode converter(7)); and wherein: the first mode converter comprises a plurality of tapers that are triangular regions comprising a second material different from the first material(See Paragraph 30-33, fig. 3a,3b i.e. the mode converter(4) comprises a plurality of tapers which are refractive index regions(16a) that are triangular regions comprising a second material(reflective materials) different from the first material(waveguide material) (since they are reflective materials, they are non-waveguide materials)); and two sides other than a base side of a given taper meet at a corresponding apex(See Paragraph 31, fig. 3a,3b i.e. two sides other than a base side of a given taper(16a) meet at a corresponding apex).
Gunn, III et al.(US 2004/0156590) teaches a grating coupler that comprises rows of scattering elements arranged along curved lines(See Abstract: Paragraph 11,61, fig. 3 i.e. grating coupler(102) comprises rows of scattering elements arranged along curved lines).
However, the prior art of record fails to teach….a long axis of the tapers is pointed towards the grating coupler at points where the tapers meet the curved lines, the triangular regions are arranged with respective base sides located proximal to the grating coupler relative to apexes that are located distal to the grating coupler relative to the base sides…

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145.  The examiner can normally be reached on 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.